         Case 3:19-cv-00656-LRH Document 5 Filed 04/07/21 Page 1 of 1




                     UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                            APR 7 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                         No.    21-15144

                 Plaintiff-Appellee,              D.C. Nos.    3:19-cv-00656-LRH
                                                               3:16-cr-00005-LRH-CLB-1
 v.                                               District of Nevada,
                                                  Reno
ANTHONY SCHNEIDER,

                 Defendant-Appellant.             ORDER

      Thomas L. Qualls’s motion to be relieved as appellant’s counsel of record

(Docket Entry No. 4) is granted. See 9th Cir. R. 4-1(c). The Clerk will serve a

copy of this order on appellant Anthony Schneider, #53146-048, FCI Phoenix,

Federal Correctional Institution, 37910 N 45th Ave., Phoenix, AZ 85086, and will

update the docket to reflect that appellant is proceeding pro se.

      The motion for appointment of substitute counsel is referred to the panel that

will resolve the merits of appellant’s request for a certificate of appealability.


                                                   FOR THE COURT:

                                                   Lisa B. Fitzgerald
                                                   Interim Appellate Commissioner
                                                   Ninth Circuit Rule 27-7
